Title: To John Adams from Oliver Wolcott, Jr., 27 September 1798
From: Wolcott, Oliver, Jr.
To: Adams, John




Treasury Department Trenton September 27th 1798

The Secretary of the Treasury respectfully transmit to the President of the United States the Copy of a Letter from the Commissioner of the Revenue dated the 25th. instant, accompanied with a proposal made by John Nivison for building a Light-House on North Island at the entrance of George Town Harbour in the State of South Carolina.
This proposal being the most favourable of any that have been made, the Secretary is of opinion, that all circumstances considered, it will be for the interest of the United States to close with the said proposal.
All which is most respectfully submitted by


Oliv WolcottSecy of the Treasy.